CCA 38191. On consideration of the petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals, it is ordered that said petition is hereby granted, and the decision of the United States Air Force Court of Criminal Appeals is affirmed.* [See ORDERS GRANTING PETITION FOR REVIEW this date.]

 It is noted that the decision of the United States Air Force Court of Criminal Appeals stated that Appellant was convicted of "five specifications of wrongful use of a controlled substance” and "three specifications of wrongful possession of a controlled substance” when in fact Appellant was convicted of six specifications of wrongful use and two specifications of wrongful possession.